Case 1:19-cv-01548-LPS Document 282 Filed 07/20/20 Page 1 of 2 PageID #: 7153




        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                      DCO-075
                                     No. 20-1767

                           UNITED STATES of AMERICA,
                                    Appellant

                                           v.

                            SABRE CORPORATION; et al.

                              (D. Del. No. 1-19-cv-01548)

Present: RESTREPO, PORTER and SCIRICA, Circuit Judges

      1. Appellant’s Suggestion of Mootness and Motion to Vacate the District Court’s
         Decision and Order Granting Judgment to Defendants

      2. Uncontested Motion by Appellant to Filed Under Seal the Sealed Version of
         the District Court’s Opinion

      3. Response by Appellees in Opposition to Appellant’s Suggestion of Mootness
         and Motion to Vacate

      4. Reply by Appellant in Support of Motion to Vacate the District Court’s
         Decision and Order Granting Judgment to Defendants

      5. Letter dated 6/17/20 from Appellant sent for the information of the Court

      6. Response dated 6/22/20 from Appellee to Appellant’s letter of 6/17/20

                                                      Respectfully,
                                                      Clerk/mb/arr


_________________________________ORDER________________________________
       The Motion to File Under Seal the Sealed Version of the District Court’s Opinion
is granted. The Motion to Vacate the District Court’s Decision and Order Granting
Judgment to Defendants is granted because Sabre Corporation mooted the parties’
dispute by terminating its acquisition of Farelogix, Inc. See U.S. Bancorp Mortg. Co. v.
Bonner Mall P’ship, 513 U.S. 18, 25 (1994) (explaining that vacatur is merited “when
mootness results from unilateral action of the party who prevailed below”). By granting
Case 1:19-cv-01548-LPS Document 282 Filed 07/20/20 Page 2 of 2 PageID #: 7154




this motion, we do not hold that the government’s direct or indirect action can never
cause mootness in merger-abandonment cases. We also express no opinion on the merits
of the parties’ dispute before the District Court. See id. at 28 (“We again assert the
inappropriateness of disposing of cases, whose merits are beyond judicial power to
consider, on the basis of judicial estimates regarding their merits.”). As such, this Order
should not be construed as detracting from the persuasive force of the District Court’s
decision, should courts and litigants find its reasoning persuasive.


                                                        By the Court,

                                                        s/ David J. Porter
                                                        Circuit Judge
Dated: July 20, 2020
Lmr/cc: All Counsel of Record
